DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to action filed on 9/16/2019, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/16/2019 and 11/3/2020 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1 - 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitation of claim recites receiving an event from a client; identifying at least one backend for processing the event; transforming the event such that the event can be processed at the at least one backend; and transmitting a data request information based on the transformed event to the at least one backend.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using computer system to perform the identifying, transforming, and transmitting steps. The computer system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching for information based on request) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform identifying, transforming, steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, recites “transmitting information for requesting a backend list regarding one or more backends to a frontend; receiving the backend list from the frontend; and establishing a connection to each of the one or more backends based on the backend list.”
The limitation of transmitting information for requesting a backend list regarding one or more backends to a frontend, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “transmitting” in the context of this claim encompasses the user manually sending the information to selected server. Similarly, the limitation of receiving the backend list from the frontend and establishing a connection to each of the one or more backends based on the backend list, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer system” language, “receiving’ and establishing” in the context of this claim encompasses the system receiving user input for processing.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Claim 3 recites “wherein the backend list includes information regarding addresses of the one or more backends and information regarding data stored in the one or more backends”.
The limitation of wherein the backend list includes information regarding addresses of the one or more backends and information regarding data stored in the one or more backends, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “backend list” in the context of this claim encompasses the user manually listing the available database.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Claim 4 recites “storing at least one of the data request information or information regarding the at least one backend that received the data request information; receiving a processing completion information based on the data request information, from the at least one backend that received the data request information; and deleting at least one of the stored data request information or the information regarding the at least one backend that received the data request information, based on the processing completion information”.
The limitation of storing at least one of the data request information or information regarding the at least one backend that received the data request information; receiving a processing completion information based on the data request information, from the at least one backend that received the data request information; and deleting at least one of the stored data request information or the information regarding the at least one backend that received the data request information, based on the processing completion information, as drafted, is a process that, under its broadest reasonable interpretation, typically cover performance limitation of the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed manually. For example, but for the “by a computer system” language, “storing”, receiving”, and “deleting” in the context of this claim encompasses user memorize the information, understanding the completion of the process, and manually deleting information used for processing. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform storing, receiving, and deleting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Claim 5 recites “wherein, if the event is a read event for reading data stored in a backend, the identifying at least one backend for processing the event includes, identifying at least one backend at which data based on the read event is stored, and wherein the procedures further include: receiving information regarding the data read from the stored data, from the at least one backend; and transmitting the information regarding the data read to the client”.
The limitation of wherein, if the event is a read event for reading data stored in a backend, the identifying at least one backend for processing the event includes, identifying at least one backend at which data based on the read event is stored, and wherein the procedures further include: receiving information regarding the data read from the stored data, from the at least one backend; and transmitting the information regarding the data read to the client, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “reading”, “identifying”, receiving”, and transmitting” in the context of this claim encompasses the user manually reading the information, identifying database to be used, and input the read information into database.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform reading, receiving, identifying, and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Claim 6 recites “wherein, if the event is a streaming event for storing data in a backend, the identifying at least one backend for processing the event includes, identifying at least one backend for storing data based on the streaming - 43 -event, and wherein the procedures further include: receiving processing completion information including information indicating that the data based on the streaming event is stored, from the at least one backend; and transmitting information based on the processing completion information to the client”.
The limitation of wherein, if the event is a streaming event for storing data in a backend, the identifying at least one backend for processing the event includes, identifying at least one backend for storing data based on the streaming - 43 -event, and wherein the procedures further include: receiving processing completion information including information indicating that the data based on the streaming event is stored, from the at least one backend; and transmitting information based on the processing completion information to the client, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “reading”, “identifying”, receiving”, and transmitting” in the context of this claim encompasses the user manually reading the information, identifying database to be used, and input the read information into database.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform both the determining and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Claim 7 recites “transmitting the event to a frontend to generate an execution plan for the event to be processed; receiving the execution plan from the frontend; and transmitting a data request based on the event to at least one backend for processing the event based on the execution plan”.
The limitation of transmitting the event to a frontend to generate an execution plan for the event to be processed; receiving the execution plan from the frontend; and transmitting a data request based on the event to at least one backend for processing the event based on the execution plan, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “receiving” and “transmitting” in the context of this claim encompasses the user mentally deciding the execution plan and input it into the system.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform receiving and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Claim 8 recites “transmitting storage request information to a frontend for storing a changed data of one or more backends, to cause the frontend to request storing the changed data to each of the one or more backends; and receiving storage completion information that changed data has been stored in the one or more backends, from the frontend”.
The limitation of transmitting storage request information to a frontend for storing a changed data of one or more backends, to cause the frontend to request storing the changed data to each of the one or more backends; and receiving storage completion information that changed data has been stored in the one or more backends, from the frontend, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “transmitting” and “receiving” in the context of this claim encompasses the user mentally deciding the execution plan and input it into the system.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform receiving and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Claim 9 recites “wherein the transmitting storage request information to a frontend for storing a changed data of one or more backends, to cause the frontend to request storing the changed data to each of the one or more backends includes, causing the frontend to request storing the changed data to each of the one or more backends based on at least one of a predetermined time period or a predetermined data change degree.”.
The limitation of wherein the transmitting storage request information to a frontend for storing a changed data of one or more backends, to cause the frontend to request storing the changed data to each of the one or more backends includes, causing the frontend to request storing the changed data to each of the one or more backends based on at least one of a predetermined time period or a predetermined data change degree, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “transmitting” and “causing” in the context of this claim encompasses the user mentally memorizing the processed data.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform transmitting and causing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Claim 10 recites “limiting a storage space capacity or changing an event processing method, based on a user input based on a user interface”.
The limitation of limiting a storage space capacity or changing an event processing method, based on a user input based on a user interface, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “limiting” in the context of this claim encompasses the user mentally deciding the amount of information to retain.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform limiting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
	Regarding claims 11 and 12, the claims are essentially the same or at least similar recitation as claim 1 except that they set forth the claimed invention as a method and server rather than non-transitory computer readable medium respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al (US 2007/0208686 A1)
As per claim 1, Gupta et al (US 2007/0208686 A1) discloses,
A non-transitory computer readable medium storing a computer program (para.[0315]; “computer-executable instructions in one or more computer-readable media (e.g., computer-readable storage media or other tangible media)”).
wherein when the computer program is executed by one or more processors of a computing device (para.[0314]; “computer-executable instructions, such as those included in program modules, being executed in a computing environment”).
the computer program performs procedures for data processing, and the procedures include: receiving an event from a client (para.[0006]; “a middleware service can receive requests from a client device”). 
identifying at least one backend for processing the event (para.[0113]; “a backend URL can be specified to direct the request to the appropriate backend transaction server in a format supported by the server. The URL in the request can be transformed to the specified backend URL”).
transforming the event such that the event can be processed at the at least one backend (para.[0007]; “transform a request into a format supported by a backend server”).
and transmitting a data request information based on the transformed event to the at least one backend (para.[0059]; “the request is relayed (e.g., sent or transformed and sent) to the backend server”).  

Claim 11 is a method claim corresponding to non-transitory computer readable medium claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Claim 12 is a server claim corresponding to non-transitory computer readable medium claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2 – 3 and 5 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2007/0208686 A1), in view of Yousefi’zadeh (US 2004/0030739 A1).
As per claim 2, the rejection of claim 1 is incorporated, Gupta et al (US 2007/0208686 A1) does not specifically disclose wherein the procedures further include: transmitting information for requesting a backend list regarding one or more backends to a frontend, receiving the backend list from the frontend; and establishing a connection to each of the one or more backends based on the backend list.
	However, Yousefi’zadeh (US 2004/0030739 A1) in an analogous art discloses,
wherein the procedures further include: transmitting information for requesting a backend list regarding one or more backends to a frontend (para.[0097]; “initiated with a front-end port number and a list of back-end port numbers and addresses identifying the database servers. The process accepts connection requests from the web servers 18 and maps them into back-end database servers 24 connections”).
receiving the backend list from the frontend and establishing a connection to each of the one or more backends based on the backend list (para.[0010]; “establishing connections to said multiple database servers for communicating with said database servers”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into Gupta to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

As per claim 3, the rejection of claim 2 is incorporated and further Yousefi’zadeh (US 2004/0030739 A1) discloses,
wherein the backend list includes information regarding addresses of the one or more backends and information regarding data stored in the one or more backends (para.[0097]; “initiated with a front-end port number and a list of back-end port numbers and addresses identifying the database servers”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into Gupta to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

As per claim 5, the rejection of claim 1 is incorporated, Gupta et al (US 2007/0208686 A1) does not specifically disclose wherein the procedures further include: transmitting information for requesting a backend list regarding one or more backends to a frontend, receiving the backend list from the frontend; and establishing a connection to each of the one or more backends based on the backend list.
	However, Yousefi’zadeh (US 2004/0030739 A1) in an analogous art discloses,
wherein the procedures further include: transmitting information for requesting a backend list regarding one or more backends to a frontend (para.[0097]; “initiated with a front-end port number and a list of back-end port numbers and addresses identifying the database servers. The process accepts connection requests from the web servers 18 and maps them into back-end database servers 24 connections”).
receiving the backend list from the frontend and establishing a connection to each of the one or more backends based on the backend list (para.[0010]; “establishing connections to said multiple database servers for communicating with said database servers”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into Gupta to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

As per claim 6, the rejection of claim 1 is incorporated and further Yousefi’zadeh (US 2004/0030739 A1) discloses,
wherein, if the event is a streaming event for storing data in a backend (para.[0035]; “para.[0035]; “Other requests ask for dynamic content (e.g., video/audio streaming) and are handled by programs (e.g., MP3) running remotely or locally in relation to the web server” and para.[0059]; “Once the SQL request is processed by a database server 24 and the corresponding database storage 26 storing the requested item information”).
the identifying at least one backend for processing the event includes, identifying at least one backend for storing data based on the streaming - 43 –event (para.[0047]; “selects a database, and routes the request to the selected database server”).
and wherein the procedures further include: receiving processing completion information including information indicating that the data based on the streaming event is stored, from the at least one backend; and transmitting information based on the processing completion information to the client (para.[0035]; “Other requests ask for dynamic content (e.g., video/audio streaming) and are handled by programs (e.g., MP3) running remotely or locally in relation to the web server. .. receives response from, the database server (e.g., dynamic content in media streaming applications) and para.[0059]; “Once the SQL request is processed by a database server 24 and the corresponding database storage 26 storing the requested item information, a result is sent back to the client”)
 
As per claim 7, the rejection of claim 1 is incorporated, Gupta et al (US 2007/0208686 A1) does not specifically disclose w wherein the procedures further include: transmitting the event to a frontend to generate an execution plan for the event to be processed; receiving the execution plan from the frontend; and transmitting a data request based on the event to at least one backend for processing the event based on the execution plan.  
	However, Yousefi’zadeh (US 2004/0030739 A1) in an analogous art discloses,
wherein the procedures further include: transmitting the event to a frontend to generate an execution plan for the event to be processed; receiving the execution plan from the frontend; and transmitting a data request based on the event to at least one backend for processing the event based on the execution plan (para.[0059]; “Once the SQL request is processed by a database server 24 and the corresponding database storage 26 storing the requested item information”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into Gupta to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

As per claim 8, the rejection of claim 1 is incorporated, Gupta et al (US 2007/0208686 A1) does not specifically disclose wherein the procedures further include: transmitting storage request information to a frontend for storing a changed data of one or more backends, to cause the frontend to request storing the changed data to each of the one or more backends; and receiving storage completion information that changed data has been stored in the one or more backends, from the frontend.
	However, Yousefi’zadeh (US 2004/0030739 A1) in an analogous art discloses,
wherein the procedures further include: transmitting storage request information to a frontend for storing a changed data of one or more backends, to cause the frontend to request storing the changed data to each of the one or more backends; and receiving storage completion information that changed data has been stored in the one or more backends, from the frontend (para.[0059]; “Once the SQL request is processed by a database server 24 and the corresponding database storage 26 storing the requested item information”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into Gupta to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

As per claim 9, the rejection of claim 8 is incorporated, Yousefi’zadeh (US 2004/0030739 A1) in an analogous art discloses,
-44-wherein the transmitting storage request information to a frontend for storing a changed data of one or more backends, to cause the frontend to request storing the changed data to each of the one or more backends includes, causing the frontend to request storing the changed data to each of the one or more backends based on at least one of a predetermined time period or a predetermined data change degree (para.[0042]; “arrived update query on the other hand changes the content of the database servers 24 and hence has to reflect on the data content of database servers”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into Gupta to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

As per claim 10, the rejection of claim 1 is incorporated, Gupta et al (US 2007/0208686 A1) does not specifically disclose wherein the procedures further include, limiting a storage space capacity or changing an event processing method, based on a user input based on a user interface.
	However, Yousefi’zadeh (US 2004/0030739 A1) in an analogous art discloses,
wherein the procedures further include, limiting a storage space capacity or changing an event processing method, based on a user input based on a user interface (para.[0042]; “update query on the other hand changes the content of the database ServerS24 and hence has to reflect on the data content of database Servers 24 in order to preserve the consistency of the unified view”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into Gupta to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2007/0208686 A1), in view of Choi Jae Jin (KR 2000-0051051 A)
As per claim 4, the rejection of claim 1 is incorporated, Gupta et al (US 2007/0208686 A1) does not specifically disclose wherein the procedures further include: storing at least one of the data request information or information regarding the at least one backend that received the data request information receiving a processing completion information based on the data request information, from the at least one backend that received the data request information; and deleting at least one of the stored data request information or the information regarding the at least one backend that received the data request information, based on the processing completion information.
	However, Choi Jae Jin (KR 2000-0051051 A) in an analogous art discloses,
 wherein the procedures further include: storing at least one of the data request information or information regarding the at least one backend that received the data request information (pg.5 lines 4 – 6; “client 100 processes (creates, modifies, deletes, etc.) data in a database 320 object related to itself (S7). At this time, the database manager 310 detects the change of the database 320 object (S8) and refers to the contents stored at the time of access permission of the clients 100 and 200 and changes the change of the database 320 object to the database 320 object”).
receiving a processing completion information based on the data request information, from the at least one backend that received the data request information and deleting at least one of the stored data request information or the information regarding the at least one backend that received the data request information, based on the processing completion information (pg.5 lines 8 – 10; “when the client (100,200) makes a request for disconnection from the database manager (310), the database manager (310) deletes the relationship information of the database (320) object associated with the client (100,200) and releases the communication path with the client”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Choi into Gupta to improve system capability and prevent unnecessary polling between the database and the application

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE:  System and method for controlling and monitoring access to data processing applications, US 2011/0314088 A1 authors: Matzkel et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



12/3/2021